Citation Nr: 1208220	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-26 259A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood.

2.  Entitlement to an evaluation in excess of 20 percent for lower back arthritis with spondylolysis, L5.

3.  Entitlement to an evaluation in excess of 20 percent for left knee chondromalacia.

4.  Entitlement to an evaluation in excess of 10 percent for arthritis, left knee.

5.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right knee.

6.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left hip.

7.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right hip.

8.  Entitlement to an evaluation in excess of 10 percent for tibialis tendon strain, right ankle.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from December 1984 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

During the pendency of the issues addressed in this appeal, the Veteran submitted a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  By a rating decision issued in December 2009, TDIU was granted, effective September 18, 2007.  The Veteran has not disagreed with that grant, and no issue regarding TDIU is before the Board for appellate review.
The Veteran requested a hearing before the Board, but later substituted a personal hearing at the RO for the requested Board hearing.  The Veteran and his spouse testified in April 2009 regarding the issues addressed in this appeal.

The claims for increased evaluations for right and left hip disabilities, right ankle disability, and right knee disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran had engaged in an altercation at work, had recurrent depressive episodes requiring use of medications, and manifested reduced reliability and productivity when he submitted a claim for service connection for a psychiatric disorder in 2007, but did not manifest the serious impairments which meet the criteria for a 70 percent evaluation for a psychiatric disorder.

2.  From January 29, 2009, the Veteran has manifested serious impairment of work, family relations, judgment, thinking, and mood, with moderate impairment of verbal communications, near-continuous depression affecting the ability to function independently, appropriately and effectively, occasional impaired impulse control, difficulty in adapting to stressful circumstances, and impairment of marriage and family relationships.  

3.  The Veteran has manifested slow, painful, limited range of motion of the lumbar spine, but without ankylosis or any required period of bed rest, throughout the appeal period.  

4.  The Veteran uses a left knee brace and complains of pain and weakness in the left knee and giving way, but instability and giving way are not shown during objective examinations, so the Veteran's left knee disability does not approximate severe symptoms.  
5.  The 10 percent evaluation assigned for arthritis, left knee, is the maximum schedular evaluation for arthritis of the knee in the absence of compensable limitation of motion and where all manifestations of left knee disability other than arthritis are separately evaluated under additional separate Diagnostic Codes.


CONCLUSIONS OF LAW

1.  An increase from 30 percent to 50 percent for the initial evaluation assigned for adjustment disorder with depressed mood is granted prior to January 29, 2009, and an increased evaluation to 70 percent is granted from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9440 (2011). 

2.  The criteria for an increase from 20 percent to 40 percent for lower back arthritis with spondylolysis of L5 are met, but no higher evaluation is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5003, 5010, 5237, 5242, 5243 (2011).

3.  The criteria for an increased evaluation in excess of 20 percent for left knee chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011). 

4.  The criteria for an increased evaluation in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased evaluations for the service-connected disabilities at issue.  Before addressing the claims on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.

VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

In this particular case, the Veteran has expressed disagreement with the initial evaluation assigned for adjustment disorder at the time of the initial grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before this claim for service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied, as to the claim for increased initial evaluation for adjustment disorder.

As to the other claims for increased ratings at issue in this appeal, the Veteran was notified, in a March 2007 letter, about what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence, and the types of evidence that would assist the Veteran to substantiate the claims.  The March 2007 letter also advised the Veteran as to how disability ratings and effective dates are assigned.  This letter fulfilled all requirements of the duty to notify with respect to the claims for increased ratings submitted in December 2006.  

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary. 

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims  This duty includes assisting in the procurement of service treatment records, other official service department records as necessary, pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service treatment records were obtained, and are associated with the claims file.

The Veteran was afforded VA examinations in 2007, 2008, and 2009.  In addition, records from the Social Security Administration (SSA) were provided in March 2010.  The RO then readjudicated the claims in April 2010.  The Board notes that the SSA records, provided on a CD, were considered in the 2010 readjudication.  The index of the SSA records has been printed out.  The Board notes that the medical records considered by SSA were primarily VA treatment records which are associated with the claims file.  Private treatment records dated in 2009 and a Residual Functional Capacity report dated in September 2009 from TGC, DO, which are included in the SSA records are addressed in the discussion below and are associated with the printed record.   

The Veteran submitted private clinical records, and additional private clinical records were provided with the SSA records in 2010.  In addition, the Veteran testified at a personal hearing in 2009.  The Veteran has also submitted several statements during the pendency of the appeal.  As well, the Veteran submitted information from his former employer.  The Veteran's statements and testimony establish that he understood the types of evidence that might assist him to substantiate his claims.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Claims for increased disability evaluations

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.

1.  Claim for initial evaluation in excess of 30 percent for adjustment disorder 

A.  Regulations

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating was not limited to that reflecting the then-current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the criteria in effect during the pendency of this claim, the general rating formula for mental disorders authorizes a 30 percent evaluation with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (Although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when symptomatology causes occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when symptomatology causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. §4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The Court has noted that Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

B.  Facts and analysis

Historically, in October 2005, the Veteran sought evaluation for depression.  The examiner found mild symptoms and a history of recurrent depressive episodes.  A GAF score of 75 was assigned.  Throughout the spring, 2006, the Veteran reported improvement in mood with use of medications.  In January 2007, the Veteran reported that each time he attempted to discontinue taking medications for depression, the depression would return.  The Veteran had resumed taking medications.  He was tearful.  He denied homicidal or suicidal ideation or plan.  He described inability to engage in sex and concern about his ability to continue working.  

Outpatient treatment records dated in February 2007 reflects that the Veteran reported difficulty sleeping.  The Veteran was referred for sleep evaluation.  After diagnostic testing, the treating providers determined that the Veteran's sleep disturbance was related to uncontrolled pain.  

In May 2007, the Veteran was counseled at work for an episode in which he lost his temper and used abusive language to other employees.  The provider who submitted a medical statement in December 2007 assigned a GAF score of 70.  

In August 2008, the Veteran expressed increased depression because his dog had died.  The Veteran was calmer than at previous treatment sessions.  His mood was mildly depressed and his affect was mildly depressed. 

Throughout the course of the appeal, the Veteran has denied suicidal ideation and obsessional rituals, two of the symptoms listed in the rating schedule as warranting a 70 percent rating.  The objective evidence establishes that the Veteran's speech was never illogical, obscure, or irrelevant, so as to warrant a 70 percent rating.  No impairment of verbal communication was noted prior to January 2009.  

A 50 percent evaluation encompasses "disturbances of mood or motivation."  A 70 percent evaluation is warranted for such symptoms as near-continuous panic or depression affecting the ability to function independently.  The evidence reflects that the Veteran manifested depression and anxiety, but he remained able to function independently.  There is, for example, no evidence prior to January 2009 that the Veteran required assistance with activities of daily living or that he required assistance with the tasks required for his employment.  The Veteran drove himself to VA clinical appointments and attended those appointments alone.  Thus, a 50 percent evaluation is assigned prior to January 2009, as it encompasses the symptoms during that period.   

A psychiatric examination conducted in January 2009 disclosed that the Veteran was manifesting more severe depression.  He was unemployed and was unable to engage in athletic or outdoor pursuits.  Medications he was taking for his service-connected disabilities left him fatigued, tired, drowsy, and constipation.  He reported difficulty concentrating and felt he was losing his short-term memory.  The Veteran reported that his marriage was under strain.  He was not interested in sex.  His speech was rapid with pressure.  His affect was anxious.  He had excessive guilt.  He reported feeling anger and irritability.  The Veteran denied suicidal ideation, but stated that he was just waiting to die.  

The examiner concluded that the Veteran's symptoms were severe and there was severe impairment in social and occupational functioning, either physical or sedentary.  The examiner assigned a GAF score of 50.  This GAF score is the lowest GAF score assigned for the Veteran's symptoms during the pendency of the appeal.  Resolving in the Veteran's favor the question of whether that GAF score, together with increased symptoms of depression remains within the criteria for a 50 percent evaluation or approximates the criteria for a 70 percent evaluation, the Board will assign a 70 percent evaluation from the date of the Veteran's most recent psychiatric VA examination, January 29, 2009.  

Treatment notes dated in June 2009 reflect that the Veteran was swimming three times per week and had undertaken art and wood carving projects.  The Board notes that some, more recent treatment notes after January 2009 indicate that the Veteran may be manifesting some improvement in his psychiatric disability, but these notes are too limited to provide sufficient rating information to warrant assigning another stage of the rating with a lower evaluation.

The Board finds that the Veteran does not meet any criterion for a 100 percent evaluation for his psychiatric disability.  The objective evidence establishes that the Veteran's grooming and hygiene is adequate.  He has not manifested spatial disorientation at any time during the pendency of this appeal.  He does not display gross impairment in thought processes or communication.  There is no objective or subjective evidence that he has persistent delusions or hallucinations.  Although he complains of memory loss and feeling like he might be developing Alzheimer's disease, he is able to remember names, addresses, his occupation, and specific information.  

When evaluating a service-connected mental disability such as adjustment disorder with depressed mood, VA must assess a number of factors, including the frequency, severity, and duration of psychiatric symptoms.  38 C.F.R. § 4.126(a).  Moreover, the Board must consider "all the evidence of record that bears on occupational and social impairment," rather than considering solely those facts which address symptoms listed in the Diagnostic Code.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In this case, the Board has considered each treatment note, including treatment notes from both medical and psychiatric providers, and the Veteran's testimony and statements.  The Board finds it significant that the Veteran testified as to his difficulty maintaining relationships within his family.  The Veteran's testimony and behavior establish that he does not meet the criteria for a 100 percent schedular evaluation for a psychiatric disability, as his testimony was logical and coherent.  

Consideration of Extraschedular Rating 

Referral for extraschedular consideration is warranted if there is such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If there is an exceptional disability picture and the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.   

The Veteran's disability picture due to a psychiatric disorder is not so unusual or exceptional in nature as to render inadequate the rating assigned herein.  The threshold determination, that is, whether there are any symptoms of the psychiatric disability that are not reasonably contemplated within the available rating criteria, must be answered in the negative.  The Board finds, as a matter of fact, that there is no symptom of adjustment disorder with depressed mood disclosed by the evidence which is not contemplated in the rating criteria.  The first criterion for a referral for extraschedular consideration is not met.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  As noted above, assignment of an extraschedular rating on the basis of individual unemployability has been granted.  Id.   

The preponderance of the evidence is against an initial 100 percent evaluation for the Veteran's psychiatric disability at any time during the pendency of this appeal.  As the evidence is not in equipoise, there is no doubt which may be resolved in the Veteran's favor to warrant a more favorable evaluation.  38 U.S.C.A. § 5107(b).  The claim for an increased initial evaluation in excess of 50 percent is granted to the extent that an initial 50 percent evaluation may be granted prior to January 29, 2009, and is granted to the extent that a 70 percent initial evaluation is granted from that date.  

2.  Claim for evaluation in excess of 20 percent for lower back arthritis 

A.  Regulations

Under the amendment to the Rating Schedule that became effective September 26, 2003, a general rating formula was instituted for evaluating diseases and injuries of the spine, including cervical or lumbar strain under Diagnostic Code 5237, degenerative arthritis of the spine under Diagnostic Code 5242, or intervertebral disc syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 26, 2003).  38 C.F.R. § 4.71a, "General Rating Formula for Disease and Injuries of the Spine" (General Rating Formula).  

Disabilities of the spine are evaluated either under a general rating formula for diseases and injuries of the spine or under a formula for rating intervertebral disc syndrome based on incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 2003).  A total duration of incapacitating episodes of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation, and higher evaluations are warranted for greater periods of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

The general rating formula provides the following criteria: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the entire thoracolumbar spine.  

Further instructions under the general formula provide that neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note 1. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

B.  Facts

Magnetic resonance imaging (MRI) conducted in November 2006 disclosed disc protrusion abutting the right nerve root at L5-S1.  The Veteran was continuing to use a transcutaneous electrical nerve stimulation (TENS) unit to control back pain.  In January 2007, left paraspinal muscle spasms were noted.  The Veteran was continuing to work.  On outpatient evaluation in February 2007, the Veteran had painful, slow range of motion of the lumbar spine.  On VA examination conducted in April 2007, the Veteran had extension to 20 degrees and flexion to 45 degrees, with pain at the end of each range of motion.  

In September 2007, the Veteran was advised to take leave from work.  The diagnosis of multiple disc degeneration was one of two diagnoses listed on the physician certification.  In November 2007, the Veteran submitted a statement indicating that he had missed a great deal of work beginning in June 2007 and had been unable to work since September 2007.  The record reflects that, in 2008, the Veteran ceased working due to medical disability.

VA orthopedic examination was conducted in December 2008.  The examiner noted that the Veteran was using a TENS unit and a back brace.  On objective examination, the Veteran had normal lumbar lordosis and good muscle tone without spasm.  The Veteran had active range of extension to 10 degrees with pain at the end of the range of motion and flexion to 35 degrees, also with complaints of pain at the end of the range of motion.  No neurologic deficit was present.

June 2009 outpatient treatment records reflect that the Veteran was in the process of obtaining a special bed which would assist the Veteran with mobility.  The Veteran was swimming three times a week at a gym and was engaged in art projects, including his hobby of wood carving.  

In August 2009, the Veteran indicated that he had muscle spasms in the back, was unable to perform repetitive use of the back, and had weakness of the muscles.  The Veteran stated he used a TENS unit for muscle spasm and used a cane for walking so regularly that he had incurred tendinitis in his right hand secondary to usage of his cane.  The clinical records confirm that the Veteran had tendinitis of the hand.  

A September 2009 VA radiologic examination discloses loss of lumbar lordosis, as compared to radiologic examination conducted in December 2008, and protruded discs at several levels, with mild to moderate stenosis at L5-S1.

C.  Analysis

The Board notes that, at the time of the April 2007 VA examination, the Veteran's demonstrated range of motion met the criteria for a 20 percent evaluation, but exceeded the range which would meet the criteria for a 40 percent evaluation.  However, the January 2007 and February 2007 outpatient treatment notes reflect that the Veteran's range of motion was less than at the April 2007 VA examination.  

The Board also notes the clinical records reflect that the Veteran's sleep was so disturbed and interrupted that his providers thought he had developed a sleep disorder, and sent him for sleep apnea testing.  However, on examination, it was determined that the reason for the Veteran's sleep disturbances was uncontrolled pain.  After the Veteran's pain was brought under control, in part through use of stronger narcotics, his sleep, and his range of motion of the back, appeared to improve, as reflected in the April 2007 VA examination.  

However, that improvement did not last, and by June 2007, the Veteran was working very little.  The Veteran's provider recommended, just three months after the April 2007 VA examination, that the Veteran take leave from work.  The Veteran was never able to return to work, in large part because of his back pain.  For these reasons, the Board finds that a 40 percent evaluation for the Veteran's service-connected back disability is appropriate.

However, the Veteran does not meet any criterion for an evaluation in excess of 40 percent for back disability at any time during the pendency of this claim.  As set forth above, there are only two criteria, one under Diagnostic Code 5237 and one under Diagnostic Code 5243, which provide an evaluation in excess of 40 percent for a lumbar disability.  Under DC 5237, thoracolumbar disability which results in ankylosis warrants a 50 percent evaluation.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary 86 (27th ed. 1988) (ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  

The evidence establishes that the Veteran's back pain and limitation of motion are due to herniation of discs rather than to bony fixation of the spine.  The Veteran's spine is not immobilized.  Although the Veteran uses a back brace at times to minimize or prevent thoracolumbar motion, the use of the brace does not approximate bony or surgical fixation.  The criterion for an evaluation in excess of 40 percent for back disability based on ankylosis is not met.  

The Veteran is entitled to a 60 percent evaluation if his back disability results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The evidence demonstrates that no provider has advised the Veteran during this appeal that his back disability requires bed rest.  In fact, the Veteran has been encouraged to swim.

The Veteran has been required to cease working as a forklift driver, but inability to drive a forklift is not equivalent to being confined to bed rest.  The treatment records associated with the claims file reflect that the Veteran gets up out of bed daily, although he is not able to engage in even moderate activity.  The evidence demonstrates that the Veteran is unable to engage in much activity outside his home, and spends a great deal of time at home.  However, staying at home is not equivalent to bedrest for purposes of the criteria for a 60 percent evaluation.  

The Board finds that the Veteran's back disability warrants a 40 percent evaluation during the entire appeal period, but the Veteran's symptoms of back disability do not warrant an evaluation in excess of 40 percent.  The evidence is not in equipoise to warrant a higher rating.  38 U.S.C.A. § 5107(b).  The preponderance of the evidence warrants a 40 percent evaluation for lumbar disability, but no higher evaluation.  

Consideration of Extraschedular Rating 

Referral for extraschedular consideration is warranted if there is such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  If there is an exceptional disability picture and the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.   

The Veteran's disability picture due to his lumbar disability is not so unusual or exceptional in nature as to render inadequate the rating assigned herein.  The Board acknowledges that the Veteran's current level of disability, that is, confinement to a recliner chair a great deal of the time, is not specifically identified in a rating criterion.  However, the Veteran's pain, limitation of motion, and use of narcotic medications to control back pain, are reasonably contemplated within the available rating criteria.  Therefore, the Board finds, as a matter of fact, that there is no symptom of back pain disclosed by the evidence which is not contemplated in the rating criteria.  The first criterion for a referral for extraschedular consideration is not met.  

Even if the Board were to determine that the first criterion would be met, the primary finding for determination would be the Veteran's inability to work, as he has not required hospitalization for back disability during the pendency of this appeal, and the Board does not find that other factors are outside the governing norms.  In this case, the Veteran has already been granted benefits under 38 C.F.R. § 4.16 based on individual unemployability.  To the extent that the Veteran's back disability presents marked interference with employability, that fact has already been considered in the award of a total disability evaluation based on individual unemployability (TDIU).  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating based on individual unemployability.  Thun, 22 Vet. App. at 115.

3.  Claim for higher evaluations for left knee chondromalacia and arthritis

A.  Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code (DC) 5260, a 10 percent rating is assigned when flexion is limited to 45 degrees.  For a 20 percent evaluation, limitation must be to 30 degrees.  A 30 percent evaluation is warranted with limitation to 15 degrees of flexion.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when knee extension is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned.

Where a veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DCs 5257 if the veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  

Under 38 C.F.R. § 4.71a, DC 5257, a 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  

The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  That is to say, use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6. 

Adequate consideration of functional impairment, including impairment from painful motion, weakness, fatigability, and incoordination, is required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature of the particular disability to be rated under a given diagnostic code determines whether the diagnostic code is predicated on loss of range of motion.  

If a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of Sections 4.40, 4.45, and 4.59.  See VAOPGCPREC 09-98.

B.  Facts

The Veteran has been awarded a 20 percent evaluation, for moderate left knee disability, under DC 5257, and a 10 percent evaluation for left knee arthritis under DC 5010.  

On VA examination in April 2007, the Veteran did not use a left knee brace.  There was no instability on objective examination.  There was "minor" crepitation of the left knee.  Range of motion was from 0 degrees of extension to 125 degrees of flexion.  Radiologic examination revealed mild arthritis.  In April 2008, the Veteran had flexion to 80 degrees with pain on range of motion.  

On VA examination conducted in December 2008, the Veteran was using a left knee brace.  Knee alignment was normal.  There was tenderness over the patella and mild crepitation.  Range of motion was to 0 degrees of extension and to 125 degrees of flexion.  Radiologic examination revealed mild arthritis.

At an April 2009 hearing, the Veteran testified that the left knee cap would "pop out" several times a day, even with use of a knee brace.  He testified that he had fallen going up stairs when the left knee cap popped out.  

In a statement submitted in August 2009, the Veteran stated he had left knee pain with repetitive use.  He also stated that there was weakness in his knee and reported that the left knee would give out. He stated that the failure of the examiner to discuss weakness and lack of endurance showed that the examination report was not adequate.

A private residual functional capacity questionnaire completed by the Veteran's private physician, TGC, DO, in September 2009, did not identify any left knee disability symptoms other than as described above.  



C.  Analysis

The Veteran manifests crepitus, and contends that there is recurrent subluxation of the left kneecap.  The recurrent subluxation has not been demonstrated on any objective examination during the pendency of this claim, and has not been described by any VA or private provider.  Nevertheless, the Board does not disagree with the 20 percent evaluation currently assigned for left knee chondromalacia.  The Board has considered the Veteran's statements and testimony regarding weakness, increased loss of motion on repeated use of the knee, and lack of endurance.  The Board assumes that the Veteran's description of these left knee symptoms is accurate and credible.  

The Board notes that, at least in one instance (April 2008), the Veteran's left knee range of flexion was limited to 80 degrees, and there was pain with motion.  Since the provider did not report precisely where in the range of motion pain began and ended, the Board assumes that there was pain with all motion.  Even with this evidence, and the objective evidence of left knee crepitus, the Board finds that the evidence does not meet or approximate "severe" left knee disability so as to meet the criterion for an evaluation in excess of 20 percent under DC 5257, as limitation of motion is not evaluated under Diagnostic Code 5257.  

The Board has considered whether the Veteran meets any criteria for a separate, compensable evaluation under any other Diagnostic Code.  As noted above, a separate, compensable evaluation is in effect under DC 5210.  A 10 percent evaluation is the maximum schedular evaluation which may be granted for arthritis of a joint, unless limitation of range of motion would warrant a compensable, or higher, evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Objectively, the Veteran was able to flex his left knee in excess of 120 degrees even after consideration of reduced limitation following repetitive movement.  The Veteran's retained range of flexion does not meet the criteria for a 10 percent evaluation, or a 20 percent evaluation, when range of flexion is considered alone.  Extension is to 0 degrees, the full normal range of extension, so no criterion for a separate evaluation under DC 5261 is met.  

Thus, the evidence during the relevant period demonstrates that no criterion for an evaluation in excess of 10 percent for degenerative joint disease, left knee, was met on the basis of limitation of flexion or extension at any time during the pendency of the appeal.  DCs 5003, 5010, 5260, 5261.  This finding encompasses those symptoms of left knee disability addressed in DCs 5003, 5010, 5260, and 5261.  

The finding that the Veteran's recurrent subluxation and crepitus do not result in severe disability addresses any symptom of knee disability addressed in DC 5257.  There is no diagnosis of dislocated semilunar cartilage.  There is no objective evidence of any symptom of left knee disability that has not been considered in the 20 percent evaluation under DC 5257, with the 10 percent evaluation under DC 5010.  There is simply no other factor or symptom of left knee disability shown in the record or in the Veteran's testimony.   

Consideration of Extraschedular Rating 

Referral for extraschedular consideration is warranted if there is such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The factors to be considered, and the process for such consideration, are described above, and need not be reiterated.  The Veteran's disability picture due to his left knee disability is not so unusual or exceptional in nature as to render inadequate the ratings assigned thereto.  The Board acknowledges that the Veteran's current level of disability, that is, the need to use a left knee brace, and occasional falls due to reported subluxation of the left knee, is essentially identified in the rating criteria for moderate left knee disability, and any symptoms of left knee disability not encompassed in the criteria for the 20 percent evaluation under DC 5257 are encompassed within the 10 percent evaluation under DC 5010.  

With consideration of the compensable evaluations assigned under each of these Diagnostic Codes, the Board finds, as a matter of fact, that there is no symptom of left knee disability disclosed by the evidence which is not contemplated in the rating criteria.  The first criterion for a referral for extraschedular consideration is not met.  Therefore, the Veteran is not entitled to referral for an extraschedular rating.  To the extent that an extraschedular rating may be based on individual unemployability, that claim has already been granted.  Thun, 22 Vet. App. at 115.

As the evidence is not in equipoise, the statutory provisions regarding resolution of reasonable doubt are not applicable to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  The appeal for an initial evaluation in excess of 20 percent for left knee disability under DC 5257 and in excess of 10 percent under DC 5010 is denied.


ORDER

An increased initial evaluation from 30 percent to 50 percent for adjustment disorder with depressed mood is granted through January 28, 2009, and an increased initial evaluation to 70 percent is granted from January 29, 2009, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

An increased evaluation from 20 percent to 40 percent for lower back arthritis with spondylolysis of L5 is granted during the entire appeal period, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

The appeal for an evaluation in excess of 20 percent for left knee chondromalacia is denied.

The appeal for an evaluation in excess of 10 percent for arthritis, left knee, is denied.  



REMAND

Claim for increased evaluation for right knee disability - In August 2008, the Veteran reported increased frequency of giving way of the right knee, which he described as "often."  The report of the VA examination conducted in December 2008 reveals that the Veteran used a right knee brace, which was furnished by VA, but the examiner did not discuss why the Veteran used the brace, the examiner did not discuss the Veteran's complaints of right knee instability.  The Veteran continued to report right knee giving way to his providers, and described that symptomatology at the time of his hearing.  Remand is required to address the Veteran's contentions that his right knee gives way.  Review of the evaluation assigned for right knee arthritis is deferred until completion of all development about the symptoms of right knee disability.  

Claim for increased evaluations, hip disabilities - The evidence reflects that painful, but full, range of motion of the left hip was described in 2008 and 2009.  However, the evidence does not indicate what part of range of motion was painful, or where in the range of hip flexion or extension pain started and ended.  Providers commented that the Veteran had limited internal and external rotation on the right hip in April 2008 and August 2008, but the examiner who conducted VA examination in December 2008 stated that the Veteran's range of hip motion was full without any complaints.  The Veteran testified that he did have pain on use and motion of the hips.  Private clinical records dated in September 2009 reflect that the Veteran had right hip pain.  Further VA examination is required to resolve the conflicts in the evidence.  

Claim for increased evaluation, right ankle disability- The Veteran has been granted service connection for tibialis tendon strain, right ankle.  The radiologic examinations conducted during this period disclose an old, healed fracture of the distal fibular shaft, and degenerative changes of the ankle, including calcaneal spurring.  The Veteran has not been granted service connection for arthritis of the right ankle.  The Board cannot ascertain from the record whether the Veteran believes that he has been granted service connection for right ankle arthritis or whether he believes that right ankle arthritis was incurred in service or is due to a service-connected disability.  Clinical evidence to determine the etiologic cause of right ankle degenerative joint disease, to include development of evidence regarding whether these findings are secondary to a service-connected disability, is required.  Clinical evidence which allows differentiation of the effects of right ankle fracture, if that fracture is not etiologically related to service or a service-connected disability, from the tendon strain for which service connection is in effect, should be developed.    

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for right hip, left hip, right ankle, or right knee disabilities.  With any necessary authorization from the Veteran, any records that are not currently included in the claims file should be obtained and added to the file or the virtual file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  

2.  Thereafter, the Veteran should be scheduled for a VA joints examination to determine the nature and extent of the service-connected right and left hip, right knee, and right ankle disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies, including X-rays, should be conducted.  
All pertinent right hip, left hip, right knee, and right ankle pathology should be noted in the report of the evaluation.  

	As to the right knee, the examiner should discuss the presence (including degree), or absence, of recurrent subluxation or lateral instability, limitation of flexion, limitation of extension, effusion, or locking.  The examiner should describe frequency of use of an assistive device or brace, and should review and discuss reports of all radiologic examination of the right knee.  The examiner should discuss the Veteran's complaints that the right knee gives way.  The examiner should describe all relevant objective indicators related to that complaint.  For each range of motion or relevant movement, the examiner should describe when pain or weakness begins and ends.  In addition, the examiner should discuss whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected right knee disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should report whether, and at what point during the range of motion, the Veteran experiences any limitation of motion specifically attributable to pain.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right knee repeatedly over a period of time.  The examiner should describe the extent to which pain results in functional loss, such as limiting the Veteran's ability to perform the normal working movements of the right knee with normal excursion, strength, speed, coordination, endurance.

	As to the right hip and left hip, the examiner should discuss the Veteran's complaints of pain and giving way of the hips, and describe all relevant objective indicators related to that complaint, especially as to the right hip, and identify the mechanism causing the giving way, if an objective manifestation of giving way is present.  The examiner should describe limitation of flexion, extension, or any plane of motion of either hip, including the point in the motion at which pain begins and ends.   The examiner should describe frequency of use of an assistive device, such as a cane.   For each range of motion or relevant movement, the examiner should describe when pain or weakness begins and ends.  In addition, the examiner should discuss whether the Veteran's right or left hip exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected right knee disabilities.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should report whether, and at what point during the range of motion, the Veteran experiences any limitation of motion specifically attributable to pain.  The examiner should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right or left hip repeatedly, such as when climbing stairs, or over a period of time.  The examiner should describe the extent to which pain results in functional loss, such as limiting the Veteran's ability to perform the normal working movements of the hips with normal excursion, strength, speed, coordination, endurance.

	As to the right ankle, the examiner should elicit history related to a fracture of the right fibula.  The examiner should discuss the etiology of a right calcaneal spur.  The examiner should discuss the Veteran's complaints of right ankle pain and giving way, and describe all relevant objective indicators related to that complaint, including use of a right ankle brace.  The examiner should differentiate the symptoms of tibialis tendon sprain from all other disorders causing right foot/ankle pain, to the extent possible, and if this is not possible, should so indicate.  The examiner should describe range of dorsiflexion, plantar flexion, and other planes of motions of the right ankle, and describe, for each motion, where pain and/or weakness begins and ends.  The examiner should describe frequency of use of an assistive device, such as a brace.   In addition, the examiner should discuss whether the Veteran's right ankle exhibits weakened movement, excess fatigability, or incoordination that is attributable to the service-connected right ankle disability; if such finding is related to a disorder other than tibialis tendon sprain, the examiner should explain how the etiology of the symptoms is determined.  The examiner should also express an opinion as to the degree to which pain due to service-connected tibialis tendon sprain could significantly limit functional ability during flare-ups  and should describe the extent to which pain due to service-connected tibialis tendon sprain results in functional loss, such as limiting the Veteran's ability to perform the normal working movements of the right ankle with the normal excursion, strength, speed, coordination, endurance.

3.  Following the completion of the above, the AMC should re-adjudicate the issues remaining on appeal.  If any decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim(s) for benefits, to include the applicable law and regulations considered pertinent to the issue(s) on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


